Title: From Thomas Boylston Adams to Joseph Clay, Jr., 18 March 1802
From: Adams, Thomas Boylston
To: Clay, Joseph, Jr.



Sir,
Philadelphia. 18th: March 1802

At the request of my father Mr: John Adams, I take the liberty, through you, to present the volumes, herewith Sent, to the Philosophical Society of Philadelphia. It is believed, that the first volume of this work, has already been presented, by the Author, to the Society; if so, the Sett will now be complete.
I am, Sir, respectfully / Your most obed: hble Servt
Thomas B Adams.